Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION
                                             No. 04-20-00438-CV

                                       IN RE Luis and Olga ORTIZ

                                      Original Mandamus Proceeding 1
Proceeding
PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 28, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 8, 2020, relators filed a petition for writ of mandamus and a motion for

emergency temporary relief.           On September 15, 2020, this court requested responses from

respondent and the real parties in interest, stayed all underlying proceedings, and ordered the return

of the child to relators. The respondent and the parents both filed responses.

           After considering the petition, the responses, and the record, this court concludes relators

are not entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See

TEX. R. APP. P. 52.8(a). The portion of this court’s September 15, 2020 order staying all

underlying proceedings is lifted. The portion of this court’s September 15, 2020 order directing




1
 This proceeding arises out of Cause No. 2020-0099-CI, styled Ex parte J.E.N., a Child, pending in the 63rd Judicial
District Court, Val Verde County, Texas. The Honorable Enrique Fernandez signed the order at issue in this original
proceeding.
                                                                                      04-20-00438-CV


the return of the child to relators remains in place pending further orders of the trial court in the

underlying proceedings.

                                                  PER CURIAM




                                                -2-